        Case 1:19-cv-07944-AT-RWL Document 32 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  4/12/2021
---------------------------------------------------------------X
MOHAMED MUSAID,                                                :
                                                               :     19-CV-7944 (AT) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :     ORDER
                                                               :
MICHAEL KIRKPATRICK, Superintendent of :
Clinton Correctional Facility,                                 :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The trial judge in the state court proceedings giving rise to this habeas petition

ordered numerous § 730 evaluations between 2008 and 2014, suggesting that Petitioner

appeared before the trial judge numerous times during that period. However, the earliest

transcript submitted by the State is from the retention hearing held on December 16, 2013.

        The Court thus requests that the State submit a letter indicating whether Petitioner

appeared in front of the trial judge before ordering each of the § 730 examinations ordered

in this case, and whether defense counsel requested the § 730 examinations or the judge

ordered them sua sponte. To the extent there are transcripts of any of those hearings,

the State is instructed to file them on the docket by April 20, 2021. If no such transcripts

exist, the State shall so state in a filing on the docket.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE



                                                        1
      Case 1:19-cv-07944-AT-RWL Document 32 Filed 04/12/21 Page 2 of 2




Dated: April 12, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
